Exhibit 10.1
AMENDMENT NO. 1 TO
CARBO CERAMICS INC.
DIRECTOR DEFERRED FEE PLAN
Effective as of October 31, 2008, Paragraph 11 of the CARBO Ceramics Director
Deferred Fee Plan is hereby amended and restated in its entirety as follows:
“11. Effective Date. This Plan shall become effective on December 19, 2005. The
Board may amend, suspend or terminate the Plan at any time; provided that no
such amendment, suspension or termination shall adversely affect the amounts in
any then-existing Common Stock Account. Upon termination of the Plan, the
Company shall pay to each Eligible Director in shares of Common Stock the amount
in any then-existing Common Stock Account in accordance with the applicable
provisions of Section 6 and elsewhere in the Plan that would otherwise apply had
the Plan not been terminated (collectively, the “Applicable Payment
Provisions”). For the avoidance of doubt, the Applicable Payment Provisions
shall survive any termination of the Plan.

1